Citation Nr: 1029170	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  08-02 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for 
posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Trickey, Law Clerk






INTRODUCTION

The Veteran served on active duty from September 1967 to June 
1969, including combat service in the Republic of Vietnam, and 
his decorations include the Combat Action Ribbon.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a December 2006 rating decision of the Department of 
Veterans (VA) Affairs Regional Office (RO) in Boston, 
Massachusetts, that granted entitlement to an initial disability 
rating of 30 percent for posttraumatic stress disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

In several statements, including his January 2008 Substantive 
Appeal, the Veteran reported that his posttraumatic stress 
disorder had worsened since the most recent examination, which 
was conducted in August 2006.  As such, VA is required to afford 
him a contemporaneous VA examination to assess the current 
nature, extent and severity of his posttraumatic stress disorder.  
See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the 
Board has no discretion and must remand this claim.  

The Board also observes that the Veteran receives VA treatment 
for this condition, and records of his VA care, dated since 
August 2006, have not been associated with the claims folder.  
Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2009).  For this reason as 
well, the claim must be remanded.

The agency of original jurisdiction should obtain copies of any 
outstanding records of pertinent medical treatment prior to any 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any pertinent records of 
the Veteran's VA treatment for his 
posttraumatic stress disorder from 
August 2006 to the present.
   
2.  The Veteran should be afforded a 
VA psychiatric examination to 
determine the extent and severity of 
his posttraumatic stress disorder.  
The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated tests should 
be performed.  The examiner should 
report all pertinent findings and 
estimate the veteran's Global 
Assessment of Functional (GAF) Scale 
score.  The examiner must also 
comment on the impact of the 
Veteran's posttraumatic stress 
disorder on his ability to obtain and 
retain employment.  The examiner 
should set forth a complete rationale 
for all findings and conclusions in a 
legible report.

3.  The RO should reconsider the 
Veteran's appeal.  If the benefit 
sought on appeal is not granted, the 
RO must issue a supplemental 
statement of the case and the veteran 
should be given an opportunity to 
respond.

The purposes of this remand are to assist the appellant with the 
development of his claim.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.   Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

